DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 (claims 1-13) in the reply filed on 10/05/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0166031, filed on 12/12/2019.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a controller configured to control to selectively discharge a hydrogen gas or oxygen gas upon receiving a measurement value of a sensor, to control to selectively supply electrolytic water to the electrolytic cells from the electrolytic water tank, and to selectively control a current direction of the electric power. This judicial exception is not integrated into a practical application because the recited controller is merely configured to discharge 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it is not clear what is meant by the phrase “the pair of electrolytic cells are continuously provided in plurality”. It is not clear what type of continuity is required through 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 9, 12 and 13 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Rothschild et al. (US 2017/0306510 A1).
Considering claim 1, Rothschild discloses a water electrolysis system comprising: 	a pair of separate electrolytic cells configured to accommodate electrolytic water supplied from an electrolytic water tank and connected to a hydrogen tank and an oxygen tank (Fig. 8 and [0151]); 	a pair of active electrodes including a cathode and an anode, the cathode and the anode being accommodated in the pair of electrolytic cells and connected to electric power by an active electrode lead to electrolyze electrolytic water to produce hydrogen and oxygen ([0006] and Fig. 9A), respectively; 
Rothschild does not explicitly disclose a plurality of sensors configured to measure an electrolytic water capacity of the electrolytic cells.
However, Rothschild discloses the electrochemical unit can be configured to measure any parameter pertaining to the operation and/or state of system [0274].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a sensor capable of measuring electrolytic water capacity, because water is consumed in the process of electrolysis, therefore having a state of the water level in the cell would be readily obvious to monitored in order to have adequate water level with respect to the size of the electrodes in order to maintain the maximum contact area between the electrode and the electrolytic water. 

    PNG
    media_image1.png
    382
    617
    media_image1.png
    Greyscale

Considering claim 2, Rothschild discloses the sensor includes a pressure sensor configured to measure a pressure of hydrogen or oxygen generated in each electrolytic cell and an electrolytic water sensor configured to measure an electrolytic water capacity, as discussed above.
With respect to the pressure sensor and the electrolytic water sensor being positioned on the electrolytic cells, respectively, one of ordinary sill in the art would have a basic knowledge as to the location of the sensors being mounted onto the electrolytic cells. 

Considering claim 3, Rothschild discloses at least one pipe connected to each electrolytic cell to form a flow path allowing a hydrogen or oxygen gas generated in the active electrodes to be discharged to a hydrogen tank or an oxygen tank and having a gas valve positioned at an inlet for discharging a gas from the electrolytic cell to selectively open and close the flow path [0151].

Considering claim 4, Rothschild discloses the pipe includes a hydrogen pipe connected to the hydrogen tank and having a hydrogen valve and an oxygen pipe connected to the oxygen tank and having an oxygen valve, and the hydrogen valve and the oxygen valve are controlled to be selectively opened and closed by the controller [0151].

Considering claim 5, Rothschild discloses the pipe is configured as a single pipe connected to the electrolytic cells and having a branching point connected to the hydrogen tank or the oxygen tank, and a three-way valve is positioned at the branching point ([0270], Fig. 22A).

Considering claim 6, the controller in the electrolysis system of Rothschild will be capable to control to open the oxygen valve of the electrolytic water accommodating the anode and open the hydrogen valve of the electrolytic water accommodating the cathode to store a gas in the oxygen tank and the hydrogen tank, when a pressure of a gas measured by the pressure sensor reaches a predetermined gas discharge pressure [0269].

Considering claim 8, Rothschild discloses the controller controls to supply electrolytic water to the electrolytic cell to entirely discharge a remaining gas, when the gas generated in the electrolytic water is discharged and a pressure of the gas measured by the pressure sensor is equal to or lower than a predetermined electrolytic water replenishment pressure (inherently) [0408]. 

Considering claim 9, Rothschild does not disclose the electrolytic water replenishment pressure.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to refill the electrolytic water at low pressure in order to not apply stress onto the electrodes. The force of flow at high pressure could be damaging to the electrolytic cell. 

Considering claim 12, with respect to the limitation reciting the pair of electrolytic cells are continuously provided in plurality and operated by the same controller, multiplicity of systems of electrolytic cells would have been obvious to one of ordinary skill in the art in order to increase hydrogen production. 

Considering claim 13, the phrase does not require any particular aqueous solution, because the term “may be a NaOH or KOH aqueous solution” renders the limitation merely optional. However, Rothschild discloses NaOH or KOH aqueous solution [0119].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. as applied to claim 6 above, and further in view of Zdansky (US 2,695,874).
Considering claim 7, Rothschild is silent as to the predetermined discharge pressure.
However, Zdansky teaches that working pressure of an electrolytic gas is 25 to 50 atmospheres gauge (col. 1, lines 25-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the predetermined pressure will be more than 20 bar, because Zdansky teaches that working pressure of an electrolytic gas is 25 to 50 atmospheres gauge (about 25-50 bar). Therefore the predetermined pressure for discharging the gas would be more than 20 bar since it has to be equal or more than working pressure of the electrolytic process.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild et al. as applied to claim 9 above, and further in view of Chappelle (US 4,379,043).
Considering claim 10, Rothschild does not disclose the controller controls to open an electrolytic water valve when a capacity of the electrolytic water measured by the electrolytic water sensor is less than or equal to a predetermined capacity, and controls to close the electrolytic water valve when the predetermined capacity is reached.
However, Chappelle discloses electrolytic apparatus capable of detecting the level of water within the apparatus, and capable of regulating the level of water in the apparatus in response to the level detected (col. 2, lines 28-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be able to control water level in order to maintain water level at or above predetermined water capacity as disclosed by Chappelle, because the electrolysis uses water and one would want to maintain the water level for continuous electrolysis. 

Considering claim 11, in Rothschild as modified by Chappelle when the electrolytic water reaches a predetermined capacity, the controller controls to close both the gas valve and the electrolytic water valve and to apply a current by changing a direction of a current applied from the electric power, and as the direction of the current is reversed, the cathode is changed into the anode and the anode is changed into the cathode and an operation of the system is circulated ([0081] and [0408]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wojciech Haske whose telephone number is (571)272-5666. The examiner can normally be reached M-F: 9:30 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WOJCIECH HASKE/               Examiner, Art Unit 1794